Citation Nr: 1822161	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for melanoma.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO denied service connection for skin cancer-melanoma.

In his September 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing by live videoconference, and such a hearing was scheduled in December 2017.  However, the Veteran did not appear for the scheduled hearing.  Although it is not entirely clear from the record that the Veteran received notification of the scheduled hearing, as no such letter appears in the claims file, given that the Board is granting the benefit sought in full, there is no prejudice to the Veteran in proceeding with a decision at this time.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's melanoma is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, melanoma was incurred in service.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he has a current skin disability due to service, specifically continuous sun exposure.  Here, private treatment records, to include a September 2016 private treatment note from Kaiser Permanente, show current diagnoses of melanoma.  The Veteran has thus met the current disability requirement.

In addition, in written statements, the Veteran has asserted that he experienced significant sun exposure while serving aboard the USS Kitty Hawk, an aircraft carrier.  In this regard, he has stated that he was home-ported in San Diego, that he went on two Western Pacific cruises, that he sailed to the Indian Ocean, and that his duties required him to work outdoors on the flight deck.  The Board finds that such statements are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, the Veteran's DD Form 214 shows that he served aboard the USS Kitty Hawk, that he had sea service, that he received a navy expeditionary medal, and that his military occupational specialty (MOS) included air officer.  Also, the Veteran submitted a December 2013 statement from a fellow serviceman, Mr. R., in which Mr. R. stated that he worked closely with the Veteran from July 1978 to July 1980 aboard the USS Kitty Hawk, and that during this time, the USS Kitty Hawk was deployed to the Western Pacific and Indian Oceans, that he observed the Veteran repeatedly being exposed to the sun for prolonged periods of time, that on occasion he noticed that the Veteran was sunburned, and that he observed that the Veteran's skin was darkly tanned in spite of the his fair complexion.  Therefore, the Veteran has met the in-service injury or event requirement.  

Accordingly, the dispositive issue in this case is whether the current melanoma is related to the sun exposure in service.  There are conflicting medical opinions of record on this question.

In a July 2013 letter, the Veteran's private dermatologist, Dr. H., noted that he had been the Veteran's dermatologist for several years, and that the Veteran had a number of surgeries to remove melanoma and pre-melanoma skin cancer cells on his shoulders, chest, back, arm, and face.  Dr. H. opined that although he was not personally aware of the Veteran's military service experiences, that if the Veteran was exposed to tropical and sub-tropical sun, even dating back to the 1970's, that such exposure likely was a contributory factor toward the Veteran's current skin problems.  He reasoned that while the exact cause of the Veteran's melanoma was unknown, the main cause of melanoma was too much ultraviolet (UV) radiation reaching the skin, and that sunlight was the main environmental agent that caused melanoma.  He also reasoned that most skin cancers appeared in older people, even when the harmful exposure to the sun may have occurred decades earlier.

Likewise, in an August 2013 letter, the Veteran's private primary care physician, Dr. S., noted that he had been the Veteran's primary care physician for many years, that he first recommended that the Veteran make a dermatology appointment more than 10 years ago when he saw a suspicious mole on the Veteran's shoulder, and that the Veteran had a number of surgeries to remove melanoma and pre-melanoma skin lesions on his shoulders, chest, back, arm and face since that time.  Dr. S. opined that although he was not aware of the Veteran's military service experiences, if the Veteran was exposed to tropical and sub-tropical sun, even dating back to the 1970's, that such exposure likely was a contributory factor toward the Veteran's current skin problems.  He reasoned that while the exact cause of the Veteran's melanoma was unknown, the main cause of melanomas was too much UV radiation exposure of the skin, and that sunlight was the main environmental agent that caused melanoma.  He also reasoned that it was not atypical for skin cancer to first appear in older adults even though the harmful exposure to the sun may have occurred decades earlier.  

Reading these opinions as a whole and in the context of the evidence of record, they reflect the view of the physicians that there is a nexus between the Veteran's in-service sun exposure and his current melanoma.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  To the extent that these private opinions relied on the history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the veteran, which is not applicable here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  As the physicians explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In contrast, in June 2014, the Veteran underwent a VA skin diseases examination, in which the VA examiner opined that the Veteran's current melanoma was less likely than not incurred in or caused by his sun exposure during active service.  She reasoned that the Veteran was in active service for four years, and that during that time, he stated that his Navy occupation required him to be indoors during the majority of the time and a minority of the time outdoors.  She also reasoned that the Veteran had sun exposure prior to service as well as after separation from service, with participation in outdoor activities prior to and after separation from service (to include above average sun exposure since separation because he had resided in Southern California since that time), and that the Veteran's lesions were associated with decades of previous sun exposure, not just four years of sun exposure.  She also reasoned that the service treatment records did not show any documentation of sunburn.  She conceded that Dr. H.'s and Dr. S.'s opinions that sun exposure during service contributed to melanoma were not incorrect and that sun exposure in the military may have contributed to the Veteran's cumulative sun exposure, but concluded that it is cumulative sun exposure that is associated with sun-related skin conditions, and the Veteran's in-service sun exposure was not the predominant sun exposure.

The June 2014 VA examiner also explained the reasons for her conclusions based on an accurate characterization of the evidence of record and her opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  However, the opinion was not one that indicated a complete lack of nexus between the melanoma and sun exposure.  The concession that Dr. H.'s and Dr. S.'s opinions that sun exposure during service contributed to melanoma was not incorrect and that sun exposure in the military may have contributed to the Veteran's cumulative sun exposure support at least some relationship between the Veteran's sun exposure and his melanoma.  In addition, despite the VA examiner's reasoning that the Veteran spent a minority of his time outdoors during his four years of active service, the Veteran has contended that he spent a great deal of time outside during his active service, and the Board finds such statements competent and credible.  In this regard, although the Veteran's DD Form 214 revealed that the Veteran's MOSs included administrative officer for 11 months and intel/media officer for nine months, as previously mentioned, it also revealed that the Veteran served as an air officer for two years.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Likewise, despite the VA examiner's reasoning that service treatment records did not show any sunburn, the Veteran and Mr. R. have stated that the Veteran was sunburned in service, and the Board finds such statements competent and credible.  See id.

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's current melanoma is related to active military service. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for melanoma is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for melanoma is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


